Case: 16-10271    Date Filed: 09/27/2016   Page: 1 of 5


                                                     [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-10271
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:15-cr-20665-JEM-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                  versus

GREGORY JAMES BAKER,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (September 27, 2016)
              Case: 16-10271     Date Filed: 09/27/2016    Page: 2 of 5


Before TJOFLAT, JILL PRYOR, and EDMONDSON, Circuit Judges.



PER CURIAM:



      After a jury trial, George Baker appeals his convictions for attempted

carjacking, in violation 18 U.S.C. § 2119(1), and for brandishing a firearm in

relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A). On

appeal, Baker argues that insufficient evidence exists to support his convictions.

No reversible error has been shown; we affirm.

      We review de novo the sufficiency of the evidence to sustain a conviction,

construing the evidence “in the light most favorable to the government” and

“resolving all reasonable inferences in favor of the verdict.” United States v.

Farley, 607 F.3d 1294, 1333 (11th Cir. 2010). “We will not reverse unless no

reasonable trier of fact could find guilt beyond a reasonable doubt.” Id. “[W]e

assume that the jury made all credibility choices in support of the verdict.” United

States v. Jiminez, 564 F.3d 1280, 1285 (11th Cir. 2009).

      To obtain a conviction for carjacking under 18 U.S.C. § 2119, “the

government must prove that the defendant (1) with intent to cause death or serious

bodily harm (2) took a motor vehicle (3) that had been transported, shipped or

received in interstate or foreign commerce (4) from the person or presence of


                                          2
              Case: 16-10271      Date Filed: 09/27/2016   Page: 3 of 5


another (5) by force and violence or intimidation.” United States v. Diaz, 248 F.3d
1065, 1096 (11th Cir. 2001). “The intent requirement of § 2119 is satisfied when

the Government proves that at the moment the defendant demanded or took control

over the driver’s automobile the defendant possessed the intent to seriously harm

or kill the driver if necessary to steal the car.” Holloway v. United States, 119 S.

Ct. 966, 972 (1999).

      Because Baker was charged with attempted carjacking, the government need

only show that Baker “had the specific intent to engage in criminal conduct and

that he took a substantial step toward commission of the offense.” See United

States v. Baptista-Rodriguez, 17 F.3d 1354, 1369 (11th Cir. 1994).

      On appeal, Baker argues that the evidence is insufficient to prove either that

he intended to steal the victim’s car or that he intended to harm seriously or to kill

the victim. If his attempted carjacking conviction is unsupported by sufficient

evidence, Baker contends his conviction for brandishing a gun during that offense

must also be vacated.

      Viewing the evidence in the light most favorable to the government,

sufficient evidence exists from which a reasonable trier of fact could find beyond a

reasonable doubt that Baker was guilty of both offenses. Evidence introduced at

trial shows -- and Baker does not dispute -- that, on the night of the alleged

carjacking, Baker entered the backseat of a van in which two men were sitting,


                                           3
              Case: 16-10271     Date Filed: 09/27/2016    Page: 4 of 5


pointed a gun at the men, and said “give me everything you got.” After taking the

victims’ cellphones and money, Baker led the victims (still at gunpoint) inside a

house. One of the victims testified that Baker threatened verbally to kill them if

they failed to cooperate. Once inside, Baker ordered the victims to get on their

knees as Baker searched for more cash.

      After leading the victims back out of the house, Baker locked one of the

victims inside the van. Baker then asked the second victim about the silver Infiniti

sedan that was parked inside the house’s fenced-in yard. While pointing the gun at

the victim, Baker demanded the keys to the Infiniti. The victim testified that he

gave Baker the car keys. Baker then walked the victim to the gate leading to the

area where the car was parked. Baker continued to point his gun at the back of the

victim’s head and threatened to shoot the victim if he did not do as he was told.

Baker also hit the victim with the gun to prevent the victim from turning around.

Baker then opened the gate. Shortly after the gate was opened, the victim managed

to tackle and to subdue Baker. Baker was arrested on the scene.

      In the light of this evidence, a reasonable jury could have found that -- when

Baker demanded the car keys and led the victim toward the gate -- Baker intended

to steal the victim’s car and intended, if necessary, to use violence against the

victim if he resisted. Because sufficient evidence supports a finding that Baker had




                                           4
              Case: 16-10271     Date Filed: 09/27/2016    Page: 5 of 5


the requisite intent to commit a carjacking offense, and because Baker took a

“substantial step” toward that offense, we will not reverse the jury’s verdict.

      AFFIRMED.




                                          5